Murphy, P. J. (dissenting).
The record and accurate factual and credibility findings made by the hearing court warrant an affirmance. The hearing court, Honorable John E. H. Stack-house, found:
"The defendants, charged with the crimes of Criminal Possession of a Controlled Substance in the First Degree, and Resisting Arrest move to suppress the physical evidence: 2 bricks of cocaine found in a black book bag, and statements made to police officers.
"Dunaway/Mapp and Huntley hearings were held and Sergeant James Gildea and Police Officer John Fra[si]er testified for the People. Based on the credible evidence adduced at those hearings the court makes the following findings of fact and reaches the following conclusions of law: * * *
"The officers testified that on March 2, 1992, at about 9:00 pm they were on a routine motor patrol in the vicinity of Bailey and Sedgwick Avenues in the South Bronx. They were proceeding eastbound on Fordham Road near Sedgwick Avenue when they observed a livery cab go through a red light. The officers turned on their turret light and the cab pulled over and stopped. The officers exited their vehicle and approached the cab, one on each side. Officer Fraiser approached the driver and requested his license, registration and insur*104anee. At the same time Sergeant Gildea approached the passenger side of the cab and observed the two defendants sitting in the back seat. Jose Pena was on the driver’s side and Romulo Gil was seated on the passenger side. Sergeant Gildea saw the defendants talking to each other and looking around at the officers and the flashing lights of the police car. He observed [a] heavy and full black bag on the seat between the defendants. Sergeant Gildea testified that he felt uneasy. After Mr. Gil put the bag on his lap, the officer unhooked his weapon and ordered Mr. Gil to put his hands on the back of the front seat. At this point, [Sergeant] Gildea admitted that the defendants were not free to leave.
"Meanwhile, as Officer Fraiser was getting information from the driver, Jose Pena made a number of attempts to exit the cab. He was not permitted to do so, as after each attempt Officer Fraiser pushed the car door closed. Finally, both defendants were ordered out of the cab. Mr. Pena stepped out of the car and reached into his back pocket to get his identification. He then pushed Officer Fraiser and ran away. The officer called for back up and radio cars and unmarked cars responded. Mr. Pena was apprehended and returned to the scene. Meanwhile, as Mr. Gil exited the vehicle, he was arrested.
"Officer Fraiser testified that a bag full of drugs was recovered from the passenger seat of the car. Sergeant Gildea testified that Mr. Gil was holding the bag when he got out of the car, and dropped the bag to the ground. Five minutes later, after back-up police had arrived he picked up the bag, opened it and found the narcotics inside.
"The issues before the court are (1) whether or not there was probable cause to stop the automobile and arrest the defendants (2) whether or not the search and seizure of the black book bag was lawful, and (3) whether or not any statements made by the defendants were voluntary.
"It is well settled that a police officer may stop a motor vehicle when a violation of the Vehicle and Traffic Law is observed. Pennsylvania v. Mimms, 434 US 106, 98 Sup Ct, 330. In this case, the police officers, on routine patrol, saw a livery cab driver go through a steady red light. They therefore had the right to pull the car over to the side of the road and to request information, i.e: a driver’s license, the car registration and an insurance card. People v. Ingl[e], 36 NY2d [413]. The court rejects defendant[s’] contention that since the police *105did not immediately issue a summons, the traffic violation was improperly used as a pretext to investigate the occupants of the livery cab.
"However, the court rejects the people’s position that the events following the traffic violation provided the police with sufficient reason to detain the defendants. The officers had no reasonable suspicion that criminal activity was afoot. There was no testimony that this location was a 'high crime area’ or a 'drug prone location’. The simple acts of the defendants in turning around to look at the police car and then engaging in conversation does not create a situation where an officer may reasonably suspect criminal activity. The presence of a black bag on the rear car seat is not in itself inherently suspicious. The rule is that before the police may stop a person pursuant to the common law right to inquire there must exist at the moment of the stop a founded suspicion that criminal activity is present. People v. DeBour, 40 NY2d 210. I find that the defendants['] acts were in no way suspicious during the initial phase of this police encounter. In this case, Mr. Pena initiated the conversation with Officer Fraiser. He wanted to show his identification. He was not permitted to do so. In fact, he was not allowed to leave the car. After Mr. Gil placed the black bag on his lap both defendants were ordered to place their hands on the front seats. Clearly, from that point forward, the defendants were not free to leave. Eventually, they were ordered out of the taxi. Until Mr. Pena ran away, there was nothing which would logically lead the officers to conclude that either of these young men was dangerous. The drugs were not seen or recovered until long after the arrests of the defendants. The defendants were in custody as soon as the police officers ordered them to put their hands on the back of the front seat of the livery cab. People v. Cantor, 36 NY2d 106. '[The police] conduct exceeded that which is permissible during a normal traffic stop, as there was no showing of a reasonable suspicion on the part of the police that the defendants were]. committing, had committed, or [were] about to commit a crime.’ People v. Antelmi [196 AD2d 658, 659] App. Div. 2d Dept.
"The court is troubled by the inconsistent testimony of the police officers as to where and how the cocaine was recovered. The only reasonable conclusion that can be drawn is that the drugs were discovered some time after the defendants were in police custody.
*106"Therefore, the Dunaway/Mapp motion is granted and the cocaine is suppressed.
"According to the CPL § 710.30 (1) (a) notice the defendants allegedly made potentially inculpatory statements. At the hearing, no reference was made to them at all. Therefore, these statements, are suppressed, as well as any others, as a 'fruit of the poisonous tree’. The officers, having violated the rights of the defendants when they were illegally seized in the cab and subsequently searched, cannot use that seizure to support the subsequent questioning of the defendants.”
Sullivan, Nardelli and Tom, JJ., concur with Wallach, J.; Murphy, P. J., dissents in a separate opinion.
Order, Supreme Court, Bronx County (John E. H. Stack-house, J.), entered October 20, 1993, which granted defendants’ motions to suppress physical evidence and statements made to the police, reversed, on the law and the facts, the motions denied, and these indictments remanded for further proceedings.